Exhibit 10.12

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

QubicaAMF Worldwide, S.à.r.l.

 

--------------------------------------------------------------------------------

 

 

JOINT VENTURE AGREEMENT

 

Dated as of June 13, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I — CERTAIN DEFINITIONS

   2

ARTICLE II — ORGANIZATIONAL MATTERS

   9

2.1

   Formation    9

2.2

   Name    9

2.3

   Purpose    9

2.4

   Powers of the Company    9

2.5

   Foreign Qualification    10

2.6

   Principal Office; Registered Office    11

2.7

   Term    11

2.8

   Partnership Status for Tax Purposes    11

2.9

   Related Party Transactions    11

2.10

   Strategic Plan    11

2.11

   Management of the Company and its Subsidiaries    11

2.12

   Certain Executives    13

2.13

   Reorganization    14

ARTICLE III — CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

   14

3.1

   Capital Contributions    14

3.2

   Capital Accounts    16

3.3

   Negative Capital Accounts    16

3.4

   No Withdrawal    17

3.5

   Loans    17

ARTICLE IV — DISTRIBUTIONS AND ALLOCATIONS

   17

4.1

   Distributions    17

4.2

   Allocations    19

4.3

   Special Allocations    19

4.4

   Tax Allocations    20

4.5

   Transfer of Capital Accounts    21

ARTICLE V — GENERAL RIGHTS AND OBLIGATIONS OF SHAREHOLDERS

   21

5.1

   Shareholders Right to Act    21

5.2

   Conflicts of Interest    21

5.3

   Transactions between the Company and the Shareholders    21

ARTICLE VI — BOOKS, RECORDS, ACCOUNTING AND REPORTS

   21

6.1

   Records and Accounting    21

6.2

   Tax Information    22

6.3

   Company Funds    22

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII — TAXES

   22

7.1

   Tax Returns    22

7.2

   Tax Elections    23

7.3

   Tax Matters Partner    23

ARTICLE VIII — TRANSFER OF COMPANY INTERESTS

   23

8.1

   Transfers of PECS, CPECS and Shares    23

8.2

   Effect of Assignment    24

8.3

   Prohibition on Transfer    24

8.4

   Transfer Fees and Expenses    24

8.5

   Void Transfers    24

ARTICLE IX — WITHDRAWAL AND RESIGNATION OF SHAREHOLDERS

   24

9.1

   Withdrawal and Resignation of Shareholders    24

9.2

   Withdrawal of a Shareholder    25

ARTICLE X — LIQUIDITY PROVISIONS

   25

10.1

   Put Offer    25

10.2

   Liquidity Request    25

10.3

   Deadlock Offer    26

10.4

   Sale to a Competitor    27

ARTICLE XI — VALUATION

   27

11.1

   Determination    27

11.2

   Fair Market Value    28

ARTICLE XII — GENERAL PROVISIONS

   28

12.1

   Power of Attorney    28

12.2

   Amendments    29

12.3

   Title to Company Assets    29

12.4

   Remedies    29

12.5

   Successors and Assigns    29

12.6

   Severability    29

12.7

   Public Offering    30

12.8

   Notice of Provisions    30

12.9

   Counterparts    30

12.10

   Descriptive Headings; Interpretation    30

12.11

   Governing Law    31

12.12

   Governing Language    31

12.13

   Arbitration    31

12.14

   Addresses and Notices    31

12.15

   Creditors    31

12.16

   Waiver    32

12.17

   Further Action    32

12.18

   Offset    32

12.19

   Reimbursement of Payments on Behalf of Shareholders    32

12.20

   Entire Agreement    32

12.21

   Delivery by Facsimile    32

12.22

   Survival    33

 

- ii -



--------------------------------------------------------------------------------

QubicaAMF Worldwide, S.à.r.l.

JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT is made and entered into as of this 13th day of
June, 2005, to be effective as of the closing of the transactions contemplated
by Section 1B of the Contribution Agreement (as defined below) (the “Effective
Date”), by and among QubicaAMF Worldwide, S.à.r.l., a société à responsabilité
limitée organized under the laws of Luxembourg (the “Company”), AMF Holdings,
Inc., a corporation organized under the laws of the State of Delaware, U.S.A.
(“AMF”), Qubica Lux, S.à.r.l., a société à responsabilité limitée organized
under the laws of Luxembourg (“Qubica”), AMF Bowling Products, LLC, a Virginia
limited liability company (“AMF Products”), AMF Bowling Products International
BV, a company organized under the laws of the Netherlands (“AMF BV”), Qubica,
S.p.A., a Società per Azioni organized under the laws of Italy (“Qubica
Products”), AMF Bowling India Private Limited, an India company (“AMF India”),
AMF Bowling Products Mexico S. de R.L. de C.V., a Mexico company (“AMF Mexico”),
AMF Bowling Poland Sp.zo.o, a Poland company (“AMF Poland”), AMF Bowling
Products, LLC, a Russia company (“AMF Russia” and, together with AMF Products,
AMF BV, AMF India, AMF Mexico and AMF Poland, the “AMF Subs”), Qubica Canada,
Inc., a Canada corporation (“Qubica Canada”), Qubica USA, Inc., a Florida
corporation (“Qubica USA”), and Aquta S.r.l., a limited liability company
organized under the laws of Italy (“Aquta” and, together with Qubica Products,
Qubica Canada, Qubica USA and Aquta, the “Qubica Subs”). AMF and Qubica and
their respective successors and permitted assigns are collectively referred to
herein as the “Initial Shareholders” and, individually, as an “Initial
Shareholder.” Each AMF Sub and Qubica Sub shall be parties to this Agreement
solely for purposes of Sections 2.11 and 2.12 below. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in
ARTICLE I of this Agreement.

 

WHEREAS, Qubica is the current owner of Qubica Products (together with its
Subsidiaries, the “Qubica Products Business”), and AMF is the current owner of
AMF Products and AMF BV (collectively, and together with their respective
Subsidiaries, the “AMF Products Business”);

 

WHEREAS, the business strengths of the Qubica Products Business include its
distinctive entrepreneurial culture, its marketing oriented nature and its
attention to customer needs through strategic initiatives, ongoing research and
development and enterprise-wide innovation;

 

WHEREAS, the AMF Products Business has a long history in the market sector
during which it has developed its production and managerial skills and
continuously improved the quality of its products and its customer service,
while making its production of products more cost-effective;

 

WHEREAS, the Initial Shareholders desire to combine the Qubica Products Business
and the AMF Products Business to take advantage of both of their respective
strengths in hopes of creating new value for the Initial Shareholders and
achieving liquidity of such value for the Initial Shareholders through an
initial Public Offering or a Sale of the Company, in any case in accordance with
ARTICLE X of this Agreement;

 

WHEREAS, in order to effect the combination of the AMF Products Business and the
Qubica Products Business, AMF and Qubica have agreed to contribute the AMF
Products Business and the Qubica Products Business, respectively, to the Company
in exchange for the Company’s issuance to each Initial Shareholder of Shares,
PECS and CPECS representing initially 50% of the issued share capital of the
Company, in each case on the terms and subject to the conditions set forth in
the Contribution Agreement; and

 

WHEREAS, in connection with the foregoing, the Company and each of the
Shareholders desire to enter into this Agreement for the purposes, among others,
of setting forth the rights and obligations of



--------------------------------------------------------------------------------

the Shareholders with respect to their ownership of the Company, providing for
the election and treatment of the Company as a partnership for U.S. income tax
purposes and the maintenance of all books and records in connection with such
election, assuring continuity in the ownership and management of the Company and
limiting the manner and terms by which the Shares, PECS and CPECS may be
Transferred.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I — CERTAIN DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the following
meanings:

 

“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be

 

(i) reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and

 

(ii) increased for any amount such Person is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to Minimum Gain).

 

“Affiliate” of any particular Person or entity means any other person or entity
controlling, controlled by or under common control with such particular person
or entity, where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person whether through the
ownership of voting securities, contract or otherwise.

 

“Agreement” means this Joint Venture Agreement, as amended or modified from time
to time in accordance with the terms hereof.

 

“AMF Managers” means the three (3) representatives designated by AMF from time
to time pursuant to the Articles, other than any individual whose employment
with or service as a director or manager of the Company or any of its
Subsidiaries is terminated for Just Cause, who shall initially be Thomas J.
Formolo, Richard Lobo and Fred Hipp.

 

“Articles” means the articles of incorporation of the Company.

 

“Board” means the Company’s Board of Managers established pursuant to the
Articles.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g).

 

“Budget” means the annual budget and operating plan of the Company and its
Subsidiaries (including the Debt Amortization Schedule) as approved pursuant to
the Articles.

 

- 2 -



--------------------------------------------------------------------------------

“Capital Account” means the capital account maintained for a Shareholder
pursuant to Section 3.2.

 

“Capital Contributions” means any cash, cash equivalents, promissory
obligations, or the Fair Market Value of other property that a Person pays to
the Company or is deemed to have paid to the Company in exchange for Shares,
PECS and/or CPECS.

 

“Code” means the Luxembourg law of 10 August 1915 on commercial companies, as
amended.

 

“Company Interest” means the interest of a Shareholder, CPEC Holder or PEC
Holder in Profits, Losses, and Distributions of the Company.

 

“Company Quarter” means each quarter of the Company’s then current fiscal or
calendar year.

 

“Company Year” means the Company’s fiscal year established pursuant to the
Articles.

 

“Contribution Agreement” means the Contribution Agreement, dated as of June 13,
2005, by and among the Company, AMF and Qubica.

 

“CPEC” means a Convertible Preferred Equity Certificate in the registered form
issued by the Company, each having a par value (and face amount) of twenty-five
euro (EUR 25.00) and the rights and obligations specified with respect to the
CPECS in this Agreement and in the terms and conditions of the CPECS.

 

“CPEC Holder” means any owner of one or more CPECS issued by the Company, as
shown on the Company’s register of CPECS.

 

“Deadlock Offer Price” means the aggregate amount which the Selling Shareholder
would receive in accordance with Section 4.1(e) of this Agreement in respect of
its PECS, CPECS and Shares assuming all PECS, CPECS and Shares then outstanding
(including all CPECS and Shares issuable upon the exercise of in-the-money
options) were sold pursuant to a Sale of the Company on the date of delivery of
the Deadlock Offer Notice for an aggregate purchase price equal to (x) (i) if
the Deadlock Offer Notice is delivered on or prior to the 18-month anniversary
of the Effective Date, 5.0 multiplied by the Company’s EBITDA for the twelve
(12) full calendar months immediately preceding the date of delivery of the
Deadlock Offer Notice or (ii) if the Deadlock Offer Notice is delivered after
the 18-month anniversary of the Effective Date, 5.5 multiplied by the Company’s
EBITDA for the twelve (12) full calendar months immediately preceding the date
of delivery of the Deadlock Offer Notice, minus (y) the aggregate amount of all
outstanding Indebtedness of the Company and its Subsidiaries as of such date,
plus (z) the aggregate amount of all cash and cash equivalents held by or on
behalf of the Company or its Subsidiaries as of such date.

 

“Distribution” means each payment made by the Company to any Person in respect
of any Shares, CPECS or PECS held by such Person, whether in cash, property or
securities of the Company and whether by dividend, redemption, repurchase,
payment of yield, liquidating distribution or otherwise; provided that none of
the following shall be deemed a “Distribution” for purposes of this Agreement:
(i) any recapitalization, exchange or conversion of securities of the Company
(including any exchange of PECS for CPECS or other PECS, any exchange of CPECS
for PECS or other CPECS or any conversion of CPECS into Shares); (ii) any
redemption or repurchase of Shares, CPECS or PECS from a former

 

- 3 -



--------------------------------------------------------------------------------

manager, officer, employee or consultant of the Company or any of its
Subsidiaries pursuant to any written agreement between the Company and such
manager, officer, employee or consultant as approved by the Board; and (iii) any
subdivision or combination of any outstanding Shares, CPECS or PECS.

 

“EBITDA” means, for any period, the net income of the Company and its
Subsidiaries for such period, prior to reduction or addition, as applicable, for
(i) interest expense (including, without limitation, amortization of debt
issuance costs) for such period, (ii) taxes (whether federal, state, local or
foreign) based on income or profits for such period, (iii) depreciation,
amortization (including amortization of goodwill and other intangibles) and
other non-cash charges for such period, (iv) non-recurring expenses for such
period associated with the creation of the joint venture and the combination of
the AMF Products Business and the Qubica Products Business, (v) the aggregate
amount of the Rebate (as defined in the Supply Agreement) for such period (i.e.,
the ten percent (10%) reduction in the amount owed by AMF Centers to AMF
Products and Qubica Products for such period pursuant to the Supply Agreement)
to the extent the parties to the Supply Agreement agree to terminate such Rebate
as of the Put Closing or Deadlock Closing, as applicable, and (vi) unusual or
other non-recurring charges or items of gain or loss, in each case determined on
a consolidated basis in accordance with GAAP.

 

“Excess Operating Cash Flow” means, for any particular Company Quarter, an
amount of cash equal to (i) the consolidated EBITDA of the Company and its
Subsidiaries for such Company Quarter, minus (ii) all cash payments by the
Company and its Subsidiaries during such Company Quarter in respect of capital
expenditures, minus (iii) all cash payments by the Company and its Subsidiaries
during such Company Quarter in respect of accrued interest on indebtedness for
borrowed money, minus (iv) all cash payments by the Company and its Subsidiaries
in respect of taxes based on income or profits for such Company Quarter, minus
(v) the aggregate amount of all Tax Distributions made by the Company in respect
of such Company Quarter, and minus (vi) for each of the first twelve
(12) Company Quarters following the Effective Date, an amount equal to (a) the
aggregate amount of all indebtedness for borrowed money of the Company and its
Subsidiaries as of immediately following the Closing, divided by (b) twelve
(12), and for each Company Quarter thereafter, zero.

 

“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value as determined in accordance with ARTICLE XI.

 

“Fundamental Change” means (a) a Fundamental Change (as defined in the Articles)
and (b) any action proposed to be taken by a Subsidiary of the Company which, if
taken by the Company, would constitute a Fundamental Change (as defined in the
Articles).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Global Coordinator” means an investment banking firm of internationally
recognized standing, who shall not have any material relationship with the
Company, AMF or Qubica, and who shall be selected by the Board within thirty
(30) days following the delivery of a Liquidity Request pursuant to
Section 10.2(a) below; provided, however, if the Board is unable to agree on the
selection of a Global Coordinator within such period, the AMF Managers and the
Qubica Managers shall each select within ten (10) days after the expiration of
such period one (1) such investment banking firm, and the two investment banking
firms shall jointly select a third investment banking firm, which shall serve as
the sole Global Coordinator for the purposes of this Agreement; provided,
further, that if either the AMF Managers or the Qubica Managers fail to select
one (1) such investment banking firm with such ten (10) day period, the
investment banking firm selected by the other shall serve as the sole Global
Coordinator for the purposes of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Governmental Entity” means any nation, province or state, or any political
subdivision thereof, or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government or any agency or department
or subdivision of any governmental authority.

 

“Headquarters” has the meaning set forth in Section 2.6.

 

“Indebtedness” means, as of any particular date, without duplication,
(i) indebtedness of the Company or any of its Subsidiaries for borrowed money or
issued in substitution or exchange for indebtedness for borrowed money,
(ii) indebtedness evidenced by a note, bond, debenture or other debt security of
the Company or any of its Subsidiaries (but excluding any PEC or CPEC),
(iii) indebtedness for the deferred purchase price of property or services with
respect to which the Company or any of its Subsidiaries is liable, contingently
or otherwise (other than trade payables and other current liabilities incurred
in the ordinary course of business which are not more than sixth months past
due), (iv) any obligations under capitalized leases with respect to which the
Company or any of its Subsidiaries is liable, contingently or otherwise, as
obligor, guarantor or otherwise, or with respect to which obligations the
Company or any of its Subsidiaries assures a creditor against loss,
(v) indebtedness secured by a Lien on the assets of the Company or any of its
Subsidiaries (excluding any letters of credit), (vi) accrued but unpaid Taxes of
the Company or any of its Subsidiaries based on income or profits (net of all
prepayments of such Taxes and net of any income Tax credits to the extent such
credits will reduce, in the current Tax period, the amount of any such Taxes)
and (vii) accrued interest to and including such date in respect of any of the
obligations described in the foregoing clause (i) through (vi) of this
definition and all premiums, penalties, charges, fees, expenses and other
amounts which would be due if such obligations were paid or prepaid in full as
of such date.

 

“Just Cause” means (i) a willful act which constitutes gross misconduct, fraud
or embezzlement; (ii) the commission of, or the pleading of guilty or no contest
to, any felony or crime which the Board reasonably determines would have an
adverse effect on (A) the reputation of AMF, Qubica, the Company and/or any of
its Subsidiaries or their respective relationships with suppliers, customers,
employees or others, (B) the ability to effectively perform duties as an
Officer, Manager or employee of the Company or any of its Subsidiaries, or
(C) the business, operations or financial condition of the Company and/or its
Subsidiaries, and/or (iii) willful action taken for the purpose of harming the
Company and/or its Subsidiaries.

 

“Key Executive” means each of Emanuele Govoni, Luca Drusiani and Roberto Vaioli.

 

“Liens” means any mortgage, pledge, security interest, encumbrance, lien, or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against the Company, any Subsidiary or any Affiliate
thereof, any filing or agreement to file a financing statement as debtor under
the Uniform Commercial Code or any similar statute other than to reflect
ownership by a third party of property leased to the Company, any Subsidiary or
any Affiliate under a lease which is not in the nature of a conditional sale or
title retention agreement, or any subordination arrangement in favor of another
Person (other than any subordination arising in the ordinary course of
business).

 

“Losses” means items of Company loss and deduction determined according to
Section 3.2.

 

“Manager” means a current Manager on the Board, who, for purposes of the
Articles, will be deemed a “Manager” (as defined in the Articles) but will be
subject to the rights, obligations, limitations and duties set forth in this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

 

“Nextia” means Nextia S.r.l., a limited liability company organized under the
laws of Italy.

 

“Officer” means a person designated as an officer of the Company or any of its
Subsidiaries to whom authority and duties have been delegated pursuant to the
Articles (including, but not limited to, the chief executive officer and
president, the chief financial officer, the vice president(s) and the secretary)
or equivalent governing document of any Subsidiary, as the case may be, subject
to any resolution of the Board appointing such person as an officer or relating
to such appointment.

 

“PEC” means a Preferred Equity Certificate in registered form issued by the
Company, each having a par value (and face amount) of one euro (EUR 1.00) and
the rights and obligations specified with respect to the Preferred Equity
Certificates in this Agreement and in the terms and conditions of the PECS.

 

“PEC Holder” means any owner of one or more PECS issued by the Company, as shown
on the Company’s register of PECS.

 

“Preferred Unpaid Yield” of any PEC means, as of any date, an amount equal to
the excess, if any, of (a) the aggregate Preferred Yield accrued on such PEC for
all periods prior to such date (including partial periods), over (b) the
aggregate amount of prior Distributions made by the Company that constituted
payment of Preferred Yield on such PEC.

 

“Preferred Yield” means, with respect to each PEC, the amount accruing on such
PEC on a daily basis, at the rate of 10% per annum, compounded on the last day
of each calendar year, on (a) the Par Value of such PEC (as defined in the terms
and conditions of such PEC) plus (b) the Preferred Unpaid Yield thereon, if any,
for all prior years. In calculating the amount of any Distribution to be made
during a period, the portion of the Preferred Yield with respect to such PEC for
the portion of the quarterly period elapsing before such Distribution is made
shall be taken into account in determining the amount of such Distribution.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Entity.

 

“Profits” means items of Company income and gain determined according to
Section 3.2.

 

“Public Offering” means any offering of the Shares of the Company (or a
successor thereto) that are listed on a securities exchange or otherwise
publicly offered (which shall include an offering pursuant to Rule 144A and/or
Regulation S under the Securities Act, to professional market investors or
similar persons); provided that the following shall not be considered a Public
Offering: (i) any issuance of Shares as consideration for a merger or
acquisition, and (ii) any issuance of Shares or rights to acquire Shares to
employees of the Company or its Subsidiaries as part of an incentive or
compensation plan.

 

“Put Offer Price” means the aggregate amount which the Selling Shareholder would
receive in accordance with Section 4.1(e) of this Agreement in respect of its
PECS, CPECS and Shares assuming all PECS, CPECS and Shares then outstanding
(including all CPECS and Shares issuable upon

 

- 6 -



--------------------------------------------------------------------------------

the exercise of in-the-money options) were sold pursuant to a Sale of the
Company on the date of delivery of the Put Offer Notice for an aggregate
purchase price equal to (x) the product of (a) 6.5 multiplied by (b) the
Company’s EBITDA for the twelve (12) full calendar months immediately preceding
the date of delivery of the Put Notice, minus (y) the aggregate amount of all
outstanding Indebtedness of the Company and its Subsidiaries as of such date,
plus (z) the aggregate amount of all cash and cash equivalents held by or on
behalf of the Company or its Subsidiaries as of such date.

 

“Qubica Managers” means the three (3) representatives designated by Qubica from
time to time pursuant to the Articles, other than any individual whose
employment with or service as a director or manager of the Company or any of its
Subsidiaries is terminated for Just Cause, who shall initially be Marc Koeune,
Emanuele Govoni and Paolo Baretta.

 

“Regulatory Allocations” has the meaning set forth in Section 4.3(e).

 

“Required Interest” means 75% or more of the outstanding Shares of the Company.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person or group of related Persons (other than an Initial
Shareholder) in the aggregate acquire(s) (i) all or substantially all of the
Shares outstanding on a fully-diluted basis at the time of such transaction or
series of transactions or (ii) all or substantially all of the Company’s and its
Subsidiaries’ assets determined on a consolidated basis, in any case whether by
merger, consolidation, joint venture, reorganization, liquidation or otherwise;
provided that a Public Offering shall not constitute a Sale of the Company.

 

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules, or
regulations. Any reference herein to a specific section, rule, or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

 

“Share” means a share representing a fractional part of the interest of a
Shareholder in Profits, Losses and Distributions and having the rights and
obligations specified in the Articles and this Agreement.

 

“Shareholder” means any owner of one or more Shares issued by the Company as
reflected on the Company’s books and records.

 

“Shareholder Group” has the meaning set forth in Section 5.2.

 

“Strategic Plan” has the meaning set forth in Section 2.10.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other

 

- 7 -



--------------------------------------------------------------------------------

than a corporation) if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association, or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association, or other business
entity. For purposes hereof, references to a “Subsidiary” of any Person shall be
given effect only at such times that such Person has one or more Subsidiaries,
and, unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
the Company. Notwithstanding the foregoing, for purposes of determining any
amount hereunder with respect to any Subsidiary of the Company that is not then
wholly-owned, directly or indirectly, by the Company, such determination shall
include only a pro rata percentage of such amount based on the Company’s direct
or indirect ownership percentage of such Subsidiary.

 

“Supply Agreement” means that certain Supply Agreement, dated as of the date
hereof, to be effective as of the Effective Date, by and among AMF Products, AMF
Mexico, the Company, Qubica Products and AMF Bowling Centers, Inc., a Delaware
corporation (“AMF Centers”).

 

“Tax” or “Taxes” means any federal, state, county, local, foreign or other
income, gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including, without
limitation, deficiencies, penalties, additions to tax, and interest attributable
thereto) whether disputed or not.

 

“Tax Code” means the United States Internal Revenue Code of 1986, as amended.
Such term shall be deemed to include any future amendments to the Tax Code and
any corresponding provisions of succeeding Tax Code provisions (whether or not
such amendments and corresponding provisions are mandatory or discretionary;
provided, however, if they are discretionary, the term “Tax Code” shall not
include them if including them would have a material adverse effect on either
Initial Shareholder).

 

“Tax Distribution” has the meaning set forth in Section 4.1(b).

 

“Tax Matters Partner” has the meaning set forth in Section 7.3.

 

“Taxable Year” means the Company Year unless the Board determines otherwise in
compliance with applicable laws.

 

“Transaction Documents” means this Agreement, the Contribution Agreement and all
other agreements, instruments, certificates and other documents contemplated
hereby or thereby.

 

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (including, without limitation, by
operation of law) or the acts thereof, but explicitly excluding conversions or
exchanges of one class of Shares to or for another class of Shares. The terms
“Transferor,” “Transferee,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.

 

“Treasury Regulations” means the income tax regulations promulgated under the
Tax Code and effective as of the date hereof. Such term shall, at the Board’s
sole discretion, be deemed to include any future amendments to such regulations
and any corresponding provisions of succeeding regulations (whether or not such
amendments and corresponding provisions are mandatory or

 

- 8 -



--------------------------------------------------------------------------------

discretionary; provided, however, that if they are discretionary, the term
“Treasury Regulations” shall not include them if including them would have a
material adverse effect on either Initial Shareholder).

 

ARTICLE II — ORGANIZATIONAL MATTERS

 

2.1 Formation. The Company has been formed as a société à responsabilité limitée
(“SARL”) under the laws of Luxembourg under and pursuant to the Articles and
shall be continued in accordance with the Articles and this Agreement. The
Shareholders hereby agree to execute, file and record all such other
certificates and documents and to do such other acts as may be appropriate to
comply with all requirements for the formation, continuation and operation of a
SARL, the ownership of property, and the conduct of business under the laws of
Luxembourg and any other jurisdiction in which the Company or any Subsidiary may
own property or conduct business. Other than in connection with the execution
and delivery of the Transaction Documents, the Company has no liabilities or
other obligations and has conducted no business prior to the date hereof and
shall not conduct any business prior to the Effective Date. Upon the closing of
the transactions contemplated by Section 1B of the Contribution Agreement, the
Company will issue to AMF and Qubica, respectively, the number of Shares, CPECS
and PECS set forth opposite such Initial Shareholder’s name on Schedule A
attached hereto such that initially each of AMF, on the one hand, and Qubica, on
the other hand, shall hold and own 50% of the issued share capital of the
Company.

 

2.2 Name. The name of the Company shall be QubicaAMF Worldwide, S.à.R.L. The
Shareholders, with the quorum and majority requirements applicable to amendments
of the Articles, may change the name of the Company at any time and from time to
time. The Company’s business may be conducted under its name and/or any other
name or names deemed advisable by the Board.

 

2.3 Purpose. The purpose of the Company is as set forth in article 2 of the
Articles. Notwithstanding anything herein to the contrary, nothing set forth
herein shall be construed as authorizing the Company to possess any purpose or
power, or to do any act or thing, forbidden by law. Subject to the provisions of
this Agreement and the other agreements contemplated hereby, (i) the Company
may, with the approval of the Board, enter into and perform under any and all
documents, agreements and instruments, all without any further act, vote or
approval of any Shareholder, and (ii) the Board may authorize any Person
(including any Shareholder, Manager or Officer) to enter into and perform under
any document, agreement or instrument on behalf of the Company.

 

2.4 Powers of the Company. Subject to the provisions of the Articles, this
Agreement and the agreements contemplated hereby, the Company shall have the
power and authority to take any and all actions necessary, appropriate, proper,
advisable, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.3, including the power:

 

(a) to conduct its business, carry on its operations and have and exercise the
powers granted to a SARL by the Code and the Articles within Luxembourg and/or
any other country that may be necessary, convenient or incidental to the
accomplishment of the purpose of the Company;

 

(b) to acquire by purchase, lease, contribution of property or otherwise, own,
hold, operate, maintain, finance, refinance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property that
may be necessary, convenient or incidental to the accomplishment of the purpose
of the Company;

 

- 9 -



--------------------------------------------------------------------------------

(c) to enter into, perform and carry out contracts of any kind, including
contracts with any Shareholder or any Affiliate thereof, or any agent of the
Company necessary to, in connection with, convenient to or incidental to the
accomplishment of the purpose of the Company;

 

(d) to purchase, take, receive, subscribe for or otherwise acquire, own, hold,
vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and
otherwise use and deal in and with, shares or other interests in or obligations
of domestic or foreign corporations, associations, general or limited
partnerships (including the power to be admitted as a partner thereof and to
exercise the rights and perform the duties created thereby), trusts, limited
liability companies (including the power to be admitted as a shareholder or
appointed as a manager thereof and to exercise the rights and perform the duties
created thereby) or individuals or direct or indirect obligations of any
government, state, territory, governmental district or municipality or of any
instrumentality of any of them;

 

(e) to lend money for any proper purpose, to invest and reinvest its funds and
to take and hold real and personal property for the payment of funds so loaned
or invested;

 

(f) to sue and be sued, complain and defend, and participate in administrative
or other proceedings in its name;

 

(g) to appoint employees and agents of the Company and define their duties and
fix their compensation;

 

(h) to indemnify any Person in accordance with the Articles and the Code and to
obtain any and all types of insurance;

 

(i) to cease its activities;

 

(j) to negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, acknowledge or take any other action with respect to any
lease, contract or security agreement in respect of any assets of the Company;

 

(k) to borrow money and issue evidences of indebtedness and guaranty
indebtedness (whether of the Company or any of its Subsidiaries), and to secure
the same by a mortgage, pledge or other Lien on the assets of the Company;

 

(l) to pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any and all other claims or demands of or against the Company or to hold
such proceeds against the payment of contingent liabilities; and

 

(m) to make, execute, acknowledge and file any and all documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.

 

2.5 Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Luxembourg, the Board shall cause the Company to comply,
to the extent procedures are available and those matters are reasonably within
the control of the Board, with all requirements necessary to qualify the Company
as a foreign limited liability company in that jurisdiction. At the request of
the Board or any Officer, each Shareholder shall execute, acknowledge, swear to
and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue and terminate
the Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.

 

- 10 -



--------------------------------------------------------------------------------

2.6 Registered Office; Principal Office. The registered office of the Company
shall be established in Luxembourg. The registered office may be transferred to
any other place in the Grand Duchy of Luxembourg by means of a resolution of a
general meeting of the Shareholders. The Company’s principal headquarters
(“Headquarters”) will be in Richmond, Virginia, United States. The Company’s
automatic scoring and strategic marketing divisions will be located in Bologna,
Italy. Branches or other offices may be established either in Luxembourg or
abroad as the Board deems advisable.

 

2.7 Term. The term of the Company commenced upon the date of incorporation
before a notary and shall continue in existence until termination and
dissolution thereof in accordance with the Articles.

 

2.8 Partnership Status for Tax Purposes. The Shareholders, PEC Holders and CPEC
Holders intend that the Company shall be treated as a partnership for United
States federal and, if applicable, state and local income tax purposes, and that
the Company and each Shareholder, PEC Holder and CPEC Holder shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment, and, at the request of the Company, each
Shareholder, PEC Holder and CPEC Holder shall execute IRS Form 8832 (and any
corresponding form under state and local law) for such purpose. Without the
consent of the holders of the Required Interest, the Company shall not make an
election to be treated as a corporation for U.S. federal income tax purposes
pursuant to Treasury Regulation 301.7701-3 (or any successor regulation or
provision) and, if applicable, U.S. state or local income tax purposes. Except
for tax purposes as otherwise set forth in this Section 2.8, the Shareholders,
PEC Holders and CPEC Holders intend that the Company not be a partnership
(including, without limitation, a limited partnership), that no Shareholder, PEC
Holder or CPEC Holder be a partner of any other Shareholder, PEC Holder or CPEC
Holder by virtue of this Agreement and that neither this Agreement nor any other
document entered into by the Company or any Shareholder, PEC Holder or CPEC
Holder relating to the subject matter hereof shall be construed to suggest
otherwise.

 

2.9 Related Party Transactions. Except as set forth on the attached Company
Affiliated Transactions Schedule attached hereto as Schedule B and except as
expressly contemplated by the Transaction Documents, the Company shall not, and
shall cause each of its Subsidiaries to not, engage in any agreement, contract,
commitment or transaction with any officer, director, manager, employee,
shareholder or Affiliate (other than the Company and its Subsidiaries) of AMF or
Qubica or with any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, without the prior approval of the Board.

 

2.10 Strategic Plan. Pursuant to the terms set forth in the Articles, the Board
shall establish a strategic planning committee to review and evaluate the
Company’s annual, five-year strategic business plan prepared by the Company’s
senior management team at the direction of the Company’s chief executive officer
(the “CEO”), which shall include without limitation the Budget and annual
operating plan for the current fiscal year, which shall have been previously
prepared by the Company’s senior management team at the direction of the CEO and
approved by the Board (the “Strategic Plan”). The Company’s initial Strategic
Plan is attached hereto as Schedule C.

 

2.11 Management of the Company and its Subsidiaries.

 

(a) Each of AMF, Qubica and the Company agrees to take all actions necessary or
advisable to (i) cause each Subsidiary of the Company to execute and deliver
this Agreement and each other Transaction Document to which such Subsidiary is
named as a party thereto and (ii) cause each Subsidiary of the Company to
perform all obligations of such Subsidiary under, and to carry out and

 

- 11 -



--------------------------------------------------------------------------------

consummate the transactions contemplated by, this Agreement and each other
Transaction Document to which such Subsidiary is a party.

 

(b) Each of the Company, AMF and Qubica agrees to take all actions necessary or
advisable to cause the Board to be comprised at all times of the AMF Managers
and the Qubica Managers.

 

(c) Except as otherwise determined by the Board, the Company agrees to take all
actions necessary or advisable to cause John Walker to be appointed at all times
as the Company’s Chief Executive Officer.

 

(d) Except as otherwise determined by the Board, the Company agrees to take all
actions necessary or advisable to cause the board of directors or managers (or
equivalent governing body) of each of AMF BV, AMF Products and Qubica Products
(and any other direct Subsidiary of the Company from time to time) to be
comprised at all times from and after the Effective Date of (i) the chief
executive of such entity from time to time, who shall initially be John Walker,
and (ii) an equal number of representatives designated from time to time by each
of AMF and Qubica.

 

(e) Except as otherwise determined by its board of directors or managers (or
equivalent governing body), each of AMF BV, AMF Products and Qubica Products
agrees to take all actions necessary or advisable to cause John Walker to be
appointed at all times from and after the Effective Date as the chief executive
of such entity.

 

(f) Except as otherwise determined by its board of directors or managers (or
equivalent governing body), each of AMF BV, AMF Products and Qubica Products
agrees to take all actions necessary or advisable to cause the board of
directors or managers (or equivalent governing body) of each of their respective
Subsidiaries (other than Nextia) to be comprised at all times from and after the
Effective Date of (i) the chief executive of such entity from time to time, who
shall initially be John Walker, and (ii) an equal number of representatives
designated from time to time by each of AMF (with respect to each such
Subsidiary, as well as AMF BV, AMF Products, Qubica Products and any other
direct Subsidiary of the Company, the “AMF Sub Directors”) and designated by
Qubica (with respect to each such Subsidiary, as well as AMF BV, AMF Products,
Qubica Products and any other direct Subsidiary of the Company, the “Qubica Sub
Directors”).

 

(g) Except as otherwise determined by its board of directors or managers (or
equivalent governing body), each of AMF India, AMF Mexico, AMF Poland, AMF
Russia, Qubica Canada, Qubica USA and Aquta agrees to take all actions necessary
or advisable to cause John Walker to be appointed at all times from and after
the Effective Date as the chief executive of such entity.

 

(h) Each of the Company, AMF BV, AMF Products, Qubica Products, AMF India, AMF
Mexico, AMF Poland, AMF Russia, Qubica Canada, Qubica USA and Aquta agrees to
take all actions necessary or advisable to cause the articles and bylaws (or
equivalent governing documents) of such Person, other than the Company, to be
amended as of the Effective Date such that: (i) all matters thereafter subject
to the approval of the board of directors or managers (or equivalent governing
body) of such Person (other than those matters specified in clause (ii) below)
shall require the affirmative vote of a number of the directors or managers (or
equivalent governing representatives) of such Person equal to (A) the total
number of directors or managers (or equivalent governing representatives) of
such Person, divided by (B) two (the result of which, if not a whole number,
shall be rounded up to the nearest whole number), plus (C) one; and (ii) all
matters thereafter subject to the approval of the board of directors or managers
(or equivalent governing body) of such Person related to (x) the delegation,
assignment,

 

- 12 -



--------------------------------------------------------------------------------

revocation or modification of the duties, responsibilities, functions and
authority of any and all directors, managers and officers of such Person and/or
(y) in the case of Qubica Products, the removal of the directors of Nextia
and/or the delegation, assignment, revocation or modification of the duties,
responsibilities, functions and authority of the directors of Nextia, shall
require the affirmative vote of only a simple majority of the total number of
directors or managers (or equivalent governing representatives of such Person
(but including the affirmative vote of the chief executive of such Person, who
shall initially be John Walker).

 

(i) Except as otherwise required hereunder, each of AMF BV, AMF Products, Qubica
Products, AMF India, AMF Mexico, AMF Poland, AMF Russia, Qubica Canada, Qubica
USA and Aquta agrees not to take any action described in clause (b) of the
definition of Fundamental Change without the prior written approval of both a
majority of the AMF Sub Directors then serving on the board of directors or
managers (or equivalent governing body) of such entity and a majority of the
Qubica Sub Directors then serving on the board of managers (or equivalent
governing body) of such entity.

 

2.12 Certain Executives.

 

(a) The CEO (in his capacity as the CEO of the Company or as the chief executive
of each of the Subsidiaries of the Company) may not, at any time on or prior to
the second anniversary of the Effective Date, terminate any Key Executive’s
employment or consulting arrangement with, or service as a manager or director
(or equivalent governing representative) of, any of the Company’s Subsidiaries,
unless the Board (or equivalent governing body of the applicable Subsidiary of
the Company) makes a determination of Just Cause and approves such termination;
it being agreed that, after the second anniversary of the Effective Date, the
CEO (in his capacity as the CEO of the Company and the chief executive of each
of its Subsidiaries) may, in his sole discretion and for any reason whatsoever,
cause any such termination of a Key Executive. In the event any Key Executive’s
employment or consulting arrangement with, or service as a manager or director
(or equivalent governing representative) of, any of the Company’s Subsidiaries
is terminated for any reason whatsoever, other than for Just Cause, the CEO (in
his capacity as the CEO of the Company and/or as the chief executive of the
applicable Subsidiaries of the Company) shall be responsible for the replacement
of such Person and such replacement shall be subject to the approval of a
majority of the Qubica Managers (in their capacity as members of the Board or
members of the equivalent governing body of the applicable Subsidiaries of the
Company); provided that if any such termination is for Just Cause, such
replacement shall be subject only to the approval of the Board (or the
equivalent governing body of the applicable Subsidiaries of the Company);
provided, further, the foregoing shall not limit Qubica’s right to designate the
Qubica Managers or the Qubica Sub Directors.

 

(b) If, at any time on or prior to the third anniversary of the Effective Date,
any Key Executive voluntarily terminates his service as a manager or director
(or equivalent governing representative) of the Company or any of its
Subsidiaries, or his employment or consulting arrangement with any of the
Company’s Subsidiaries, for any reason whatsoever, AMF shall immediately have
the ability to exercise its rights pursuant to Section 10.1 and, if applicable,
Section 10.2 below, unless such termination is (i) due to the death or
disability of such Key Executive (as determined in good faith by the board of
directors or managers (or equivalent governing body) of such Subsidiary) or
(ii) due to the resignation of such Key Executive from his position as a manager
or director (or equivalent governing representative) of such Subsidiary in
connection with the approval of a transaction or other arrangement by the board
of managers or directors (or equivalent governing body) of such Subsidiary for
which such Key Executive withheld his approval after determining (based on a
written opinion of independent legal counsel) that such transaction or
arrangement would likely result in personal liability to such Key Executive,
but, in the case of clause (ii), only if concurrently therewith such Key
Executive is willing to

 

- 13 -



--------------------------------------------------------------------------------

enter into an alternative arrangement substantially identical in substance to
his then current engagement agreement with such Subsidiary, which alternative
arrangement shall include, without limitation, an obligation of such Key
Executive to perform the same duties and responsibilities that he performed as
of immediately prior to such resignation, at the same level of aggregate
compensation that he received as of immediately prior to such resignation.

 

(c) In the event any Key Executive’s service as a manager or director (or
equivalent governing representative) of the Company or any of its Subsidiaries,
or his employment or consulting arrangement with any of the Company’s
Subsidiaries, is terminated for Just Cause, Qubica and its representatives on
the Board and the equivalent governing body of each applicable Subsidiary of the
Company shall take all actions necessary or advisable to cause such Key
Executive to be removed promptly after such termination from all positions as a
Manager or Officer of the Company and as a manager, director or officer (or
equivalent governing position) of each of the Company’s Subsidiaries.

 

(d) Qubica agrees that it shall not employ or otherwise retain the services of
any Key Executive or any Qubica Manager as an employee, officer or consultant of
Qubica.

 

2.13 Reorganization. As soon as practicable after the Closing, each of the
Company, Qubica Products, AMF BV, Qubica Canada and Qubica USA shall take all
actions necessary or desirable, including, without limitation, executing and
delivering definitive agreements mutually acceptable to a majority of each of
the AMF Managers and the Qubica Managers (and a majority of each of the AMF Sub
Directors and Qubica Sub Directors of Qubica Products, AMF BV, Qubica Canada and
Qubica USA), to cause Qubica Products to transfer to the Company all of its
right, title and interest in and to all of the outstanding equity interests of
each of Qubica Canada and Qubica USA in exchange for the transfer by the Company
to Qubica Products of all of the Company’s right, title and interest in and to
all of the outstanding equity interests of AMF BV (the “Reorganization”);
provided that the Reorganization shall not be consummated, in whole or in part,
if it is determined in good faith by AMF, in its sole discretion, that all or
any portion of the Reorganization would cause the Company or AMF, or any of
their respective Subsidiaries or other Affiliates, to suffer any adverse legal,
tax, accounting or other consequences.

 

ARTICLE III — CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

 

3.1 Capital Contributions.

 

(a) General. Each Person named on Schedule A attached hereto has made Capital
Contributions to the Company as set forth on Schedule A, free and clear of all
Liens, in exchange for the Shares, PECS and CPECS specified thereon, and each
such Person’s initial Capital Account established pursuant to such Capital
Contributions is set forth on Schedule A. Any reference in this Agreement to
Schedule A shall be deemed to be a reference to Schedule A as amended and in
effect from time to time. The Company and each Shareholder, PEC Holder and CPEC
Holder shall file all tax returns, including any schedules thereto in a manner
consistent with such initial Capital Accounts. Each such Person’s interest in
the Company, including such Person’s interest in Profits, Losses and
Distributions of the Company and the right to vote on certain matters as
provided in this Agreement, shall be represented by the terms and conditions of
the PECS, CPECS and Shares owned by such Person and the provisions of the
Articles and this Agreement. The ownership of PECS, CPECS and Shares shall
entitle each holder thereof to allocations of Profits and Losses and other items
and Distributions as set forth in ARTICLE IV hereof. The Board may in its
discretion issue certificates to each holder of PECS, CPECS and/or Shares.

 

(b) Representations and Warranties. Each Shareholder, PEC Holder and CPEC Holder
hereby represents and warrants to the Company and the other Shareholders, PEC
Holders and

 

- 14 -



--------------------------------------------------------------------------------

CPEC Holders and acknowledges that: (i) such Person has knowledge and experience
in financial and business matters and is capable of evaluating the merits and
risks of an investment in the Company and making an informed investment decision
with respect thereto; (ii) such Person has reviewed and evaluated all
information necessary to assess the merits and risks of his, her or its
investment in the Company and has had answered to such Person’s satisfaction any
and all questions regarding such information; (iii) such Person is able to bear
the economic and financial risk of an investment in the Company for an
indefinite period of time; (iv) such Person is acquiring interests in the
Company for investment only and not with a view to, or for resale in connection
with, any distribution to the public or public offering thereof; (v) the
interests in the Company have not been registered under the securities laws of
any jurisdiction and cannot be disposed of by way of public offering unless they
are registered and/or qualified under applicable securities laws and the
provisions of this Agreement have been complied with; (vi) to the extent
applicable, the execution, delivery and performance of this Agreement have been
duly and unanimously authorized by such Person and do not require such Person to
obtain any consent or approval that has not been obtained and do not contravene
or result in a default under any provision of any law or regulation applicable
to such Person or other governing documents or any agreement or instrument to
which such Person is a party or by which such Person is bound; (vii) the
determination of such Person to purchase interests in the Company has been made
by such Person independent of any other Person and independent of any statements
or opinions as to the advisability of such purchase, which may have been made or
given by any other Person (other than as expressly set forth in the Contribution
Agreement) or by any agent or employee of any other Person; (viii) the interests
in the Company were not offered to such Person by means of general solicitation
or general advertising; and (ix) this Agreement is valid, binding and
enforceable against such Person in accordance with its terms.

 

(c) No Liability of Shareholders, PEC Holders or CPEC Holders.

 

(i) No Liability. Except as otherwise provided for by applicable law and as
expressly set forth in this Agreement, no Shareholder, PEC Holder or CPEC Holder
shall have any personal liability whatsoever in such Person’s capacity as a
Shareholder, PEC Holder or CPEC Holder, whether to the Company, to any of the
other Shareholders, PEC Holders or CPEC Holders, to the creditors of the Company
or to any other third party, for the debts, liabilities, commitments or any
other obligations of the Company or for any losses of the Company. Each
Shareholder, PEC Holder and CPEC Holder shall be liable only to make such
Person’s Capital Contribution to the Company and the other payments provided
expressly herein.

 

(ii) Distribution. In accordance with the Articles and the laws of Luxembourg, a
PEC Holder, CPEC Holder or Shareholder of a SARL may, under certain
circumstances, be required to return amounts previously distributed to such
Person. It is the intent of the Shareholders, PEC Holders and CPEC Holders that
no distribution to any Person pursuant to ARTICLE IV hereof shall be deemed a
return of money or other property paid or distributed in violation of the
Articles or the Code. The payment of any such money or distribution of any such
property to a PEC Holder, CPEC Holder or Shareholder shall be deemed to be a
compromise within the meaning of the Articles, and the PEC Holder, CPEC Holder
or Shareholder receiving any such money or property shall not be required to
return to any Person any such money or property. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any PEC Holder, CPEC Holder or Shareholder is obligated to make any
such payment, such obligation shall be the obligation of such Person and not of
any other PEC Holder, CPEC Holder or Shareholder.

 

- 15 -



--------------------------------------------------------------------------------

3.2 Capital Accounts.

 

(a) The Company shall maintain a separate Capital Account for each PEC Holder,
CPEC Holder and Shareholder according to the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). For this purpose, the Company may (in the discretion
of the Board), upon the occurrence of the events specified in Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital
Accounts in accordance with the rules of such regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.
Without limiting the foregoing, the Capital Account of each Shareholder, PEC
Holder and CPEC Holder shall be adjusted:

 

(i) by adding any additional Capital Contributions made by such Person in
consideration for the issuance of Shares, PECS or CPECS;

 

(ii) by deducting any amounts paid or otherwise distributed to such Person in
respect of Shares, PECS or CPECS held by such Person; and

 

(iii) by adding any Profits allocated in favor of such Person and subtracting
any Losses allocated in favor of such Person.

 

(b) For purposes of computing the amount of any item of Company income, gain,
loss, or deduction to be allocated pursuant to ARTICLE IV and to be reflected in
the Capital Accounts, the determination, recognition, and classification of any
such item shall be the same as its determination, recognition, and
classification for U.S. federal income tax purposes (including any method of
depreciation, cost recovery, or amortization used for this purpose); provided
that:

 

(i) the computation of all items of income, gain, loss, and deduction shall
include those items described in Tax Code Section 705(a)(l)(B) or Tax Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes;

 

(ii) if the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property;

 

(iii) items of income, gain, loss, or deduction attributable to the disposition
of Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property;

 

(iv) items of depreciation, amortization, and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);
and

 

(v) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Tax Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 

3.3 Negative Capital Accounts. No PEC Holder, CPEC Holder or Shareholder shall
be required to pay to the Company or any other PEC Holder, CPEC Holder or
Shareholder any

 

- 16 -



--------------------------------------------------------------------------------

deficit or negative balance which may exist from time to time in such Person’s
Capital Account (including upon and after dissolution of the Company).

 

3.4 No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Company, except as expressly provided herein.

 

3.5 Loans. No loan to the Company by any PEC Holder, CPEC Holder or Shareholder
shall be considered Capital Contributions (it being understood that a payment in
exchange for PECS or CPECS shall not be considered a loan for purposes of this
Section 3.5), and the making of any such loan shall not result in any increase
in the amount of the Capital Account of such Person. The amount of any such
loans shall be a debt of the Company to such Person and shall be payable or
collectible in accordance with the terms and conditions upon which such loans
are made.

 

ARTICLE IV — DISTRIBUTIONS AND ALLOCATIONS

 

4.1 Distributions.

 

(a) Distributions Generally. Except as otherwise required by applicable law and
subject to the terms and conditions of this Section 4.1, each of AMF, Qubica and
the Company agrees to take all actions necessary or advisable to authorize the
Company to make Distributions, and each of AMF, Qubica, the Company and each AMF
Sub and Qubica Sub agrees to take all actions necessary or advisable to permit
the Company to make Distributions (including, except to the extent prohibited by
applicable law, each such Subsidiary making distributions, loans and/or other
payments to the Company and each of AMF and Qubica causing its designees on the
board of directors or managers (or equivalent governing body) of each such
Subsidiary to approve such distributions, loans and/or other payments), when and
to the extent required by this Section 4.1 (including by Sections 4.1(b) and
4.1(c)) and as otherwise approved by the Board in its sole discretion. All
Distributions shall be made only in the following order, priority and manner:

 

(i) First, to the PEC Holders, as a payment of yield on outstanding PECS in
accordance with the terms and condition thereof, until each PEC Holder has
received Distributions in respect of such PEC Holder’s outstanding PECS in an
amount equal to the aggregate Preferred Unpaid Yield on such PEC Holder’s
outstanding PECS as of the time of such Distribution (it being understood that
each Distribution made pursuant to this Section 4.1(a)(i) shall be made pro rata
among the PEC Holders based on each PEC Holder’s share of the aggregate
Preferred Unpaid Yield on all outstanding PECS as of immediately prior to such
Distribution), and no Distribution or any portion thereof may be made pursuant
to Section 4.1(a)(ii), 4.1(a)(iii) or 4.1(a)(iv) below until the entire amount
of the Preferred Unpaid Yield on each outstanding PEC as of the time of such
Distribution has been paid in full;

 

(ii) Second, to the PEC Holders, as a redemption of outstanding PECS in
accordance with the terms and conditions thereof, until no PECS remain
outstanding (it being understood that each Distribution made pursuant to this
Section 4.1(a)(ii) shall be made pro rata among the PEC Holders based on the
number of outstanding PECS held by each such PEC Holder as of immediately prior
to such Distribution), and no Distribution or any portion thereof may be made
pursuant to Section 4.1(a)(iii) or 4.1(a)(iv) below until all PECS have been
fully redeemed by the Company;

 

(iii) Third, to the CPEC Holders, as a redemption of outstanding CPECS in
accordance with the terms and conditions thereof, until no CPECS remain
outstanding (it being

 

- 17 -



--------------------------------------------------------------------------------

understood that each Distribution made pursuant to this Section 4.1(a)(iii)
shall be made pro rata among the CPEC Holders based on the number of outstanding
CPECS held by each such CPEC Holder as of immediately prior to such
Distribution), and no Distribution or any portion thereof may be made pursuant
to Section 4.1(a)(iv) below until all CPECS have been fully redeemed by the
Company; and

 

(iv) Fourth, to the Shareholders, as a dividend on outstanding Shares (it being
understood that each Distribution made pursuant to this Section 4.1(a)(iv) shall
be made pro rata among the Shareholders based on the number of outstanding
Shares held by each such Shareholder as of immediately prior to such
Distribution).

 

(b) Quarterly Tax Distributions. So long as the Company is treated as a
partnership for U.S. federal and state income tax purposes, the Company shall
make a Distribution of cash in accordance with Section 4.1(a) within 15 days
after the end of each Company Quarter, to the extent that funds are legally
available therefor, in an aggregate amount which in the good faith judgment of
the Board equals the product of (x) the aggregate amount of taxable income
allocable to PEC Holders, CPEC Holders and Shareholders in respect of such
Company Quarter, multiplied by (y) the combined maximum U.S. federal, state, and
local income tax rate to be applied with respect to such taxable income
(calculated by using the highest maximum combined marginal U.S. federal, state,
and local income tax rates to which any PEC Holder, CPEC Holder or Shareholder
may be subject and taking into account the deductibility of state income tax for
federal income tax purposes) for such period (a “Tax Distribution”). All Tax
Distributions made to any PEC Holder, CPEC Holder or Shareholder shall be
treated for all purposes hereunder (including for purposes of Sections 4.1(a)
and 4.1(c)) as an advance payment of Distributions otherwise payable pursuant to
this Section 4.1.

 

(c) Quarterly Distributions of Excess Operating Cash Flow. Except as otherwise
determined by the Board, the Company shall make a Distribution of cash in
accordance with Section 4.1(a) within 45 days after the end of each Company
Quarter, to the extent that funds are legally available therefor, in an
aggregate amount equal to the Excess Operating Cash Flow of the Company and its
Subsidiaries for such Company Quarter.

 

(d) Deemed Distributions. Notwithstanding any other provision herein to the
contrary, if the Company or any of its Subsidiaries is required by law to make
any payment that is specifically attributable to a PEC Holder, CPEC Holder
and/or Shareholder or any PEC Holder’s, CPEC Holder’s and/or Shareholder’s
status as such (including any Taxes), then such Person shall be deemed for all
purposes hereunder (including for purposes of Sections 4.1(a), 4.1(b) and
4.1(c)) to have received an advanced payment of Distributions otherwise payable
pursuant to this Section 4.1 in an amount equal to such payment.

 

(e) Distributions upon Sale of the Company. In the event of a Sale of the
Company, each PEC Holder, CPEC Holder and Shareholder shall receive in exchange
for the PECS, CPECS and Shares sold by such Person the same portion of the
aggregate consideration from such Sale of the Company that such Person would
have received in respect of such PECS, CPECS and Shares (less such reserve as
the Board deems appropriate for taxes and/or the satisfaction of obligations) if
such aggregate consideration had been distributed by the Company in accordance
with the provisions of Section 4.1(a) (assuming, for purposes of such deemed
calculation, that the only PECS, CPECS and Shares outstanding are those sold in
such Sale of the Company). Each PEC Holder, CPEC Holder and Shareholder shall
take all actions requested by the Company or any other PEC Holder, CPEC Holder
or Shareholder to give effect to the terms of this Section 4.1(e) in connection
with a Sale of the Company.

 

- 18 -



--------------------------------------------------------------------------------

(f) Persons Receiving Distributions. Each Distribution in respect of any PEC,
CPEC or Share shall be made to the Person shown on the Company’s books and
records as the holder of such PEC, CPEC or Share as of the record date declared
by the Board for such Distribution (or, if no record date was so declared, as of
the date of such Distribution).

 

(g) Deferred Distributions. Notwithstanding anything herein to the contrary,
Distributions (or portions thereof) otherwise required by the JV Agreement but
prohibited by applicable law or any agreement between the Company and any of its
lenders shall be made by the Company as soon as permitted under applicable law
and such agreement and, in the meantime, shall not affect the Company’s right or
obligation to make any other Distribution (or portion thereof) that is not
prohibited by applicable law or any such agreement.

 

4.2 Allocations. Except as otherwise provided in Section 4.3, Profits and Losses
for any Company Year shall be allocated among the PEC Holders, CPEC Holders and
Shareholders in such a manner that, as of the end of such Company Year, the sum
of (i) the Capital Account of each PEC Holder, CPEC Holder and Shareholder,
(ii) the share of Minimum Gain (as determined according to Treasury Regulation
Section 1.704-2(g)) of each PEC Holder, CPEC Holder and Shareholder, and
(iii) the partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(2)) of each PEC Holder, CPEC Holder and
Shareholder, shall be equal to the respective net amounts, positive or negative,
that would be distributed to them, determined as if the Company were to
(y) liquidate the assets of the Company for an amount equal to their Book Value,
and (z) distribute the proceeds of liquidation pursuant to Section 4.1(a) of
this Agreement.

 

4.3 Special Allocations.

 

(a) Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Company Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Company Year (and, if
necessary, for subsequent Company Years) shall be allocated to the PEC Holders,
CPEC Holders and Shareholders in the amounts and of such character as determined
according to, and subject to the exceptions contained in, Treasury Regulation
Section 1.704-2(i)(4).

 

(b) If there is a net decrease in Minimum Gain during any Company Year, each PEC
Holder, CPEC Holder and Shareholder shall be allocated Profits for such Company
Year (and, if necessary, for subsequent Company Years) in the amounts and of
such character as determined according to, and subject to the exceptions
contained in, Treasury Regulation Section 1.704-2(f). This Section 4.3(b) is
intended to be a minimum gain chargeback provision that complies with the
requirements of Treasury Regulation Section 1.704-2(f), and shall be interpreted
in a manner consistent therewith.

 

(c) If any PEC Holder, CPEC Holder or Shareholder that unexpectedly receives an
adjustment, allocation, or distribution described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(5) and (6) has an Adjusted Capital Account Deficit
as of the end of any Taxable Year, computed after the application of Sections
4.3(c) and 4.3(d) but before the application of any other provision of this
ARTICLE IV, then Profits for such Taxable Year shall be allocated to such PEC
Holder, CPEC Holder or Shareholder in proportion to, and to the extent of, such
Adjusted Capital Account Deficit. This Section 4.3(c) is intended to be a
qualified income offset provision as described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.

 

- 19 -



--------------------------------------------------------------------------------

(d) Profits and Losses shall be allocated in a manner consistent with the manner
that the adjustments to the Capital Accounts are required to be made pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(j), (k), and (m).

 

(e) The allocations set forth in Sections 4.3(a)-4.3(d) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory Allocations
may not be consistent with the manner in which the PEC Holders, CPEC Holders and
Shareholders intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this ARTICLE
IV, but subject to the Regulatory Allocations, income, gain, deduction, and loss
shall be reallocated among the PEC Holders, CPEC Holders and Shareholders so as
to eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the PEC Holders, CPEC Holders and Shareholders to
be in the amounts (or as close thereto as possible) they would have been if
Profit and Loss (and such other items of income, gain, deduction, and loss) had
been allocated without reference to the Regulatory Allocations. In general, the
PEC Holders, CPEC Holders and Shareholders anticipate that this will be
accomplished by specially allocating other Profit and Loss (and such other items
of income, gain, deduction, and loss) among the PEC Holders, CPEC Holders and
Shareholders so that the net amount of the Regulatory Allocations and such
special allocations to each such Person is zero.

 

(f) If, and to the extent that, any PEC Holder, CPEC Holder or Shareholder is
deemed to recognize any item of income, gain, loss, deduction or credit as a
result of any transaction between such PEC Holder, CPEC Holder or Shareholder
and the Company pursuant to Tax Code Sections 1272-1274, 7872, 483, 482, 83 or
any similar provision now or hereafter in effect, and the Board determines that
any corresponding Profit or Loss of the Company should be allocated to the PEC
Holder, CPEC Holder or Shareholder who recognized such item in order to reflect
the economic interests of such Person in the Company, then the Company may so
allocate such Profit or Loss.

 

4.4 Tax Allocations.

 

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for U.S. federal, state and local income tax purposes, among the PEC
Holders, CPEC Holders and Shareholders in accordance with the allocation of such
income, gains, losses, deductions and credits among the PEC Holders, CPEC
Holders and Shareholders for computing their Capital Accounts; except that, if
any such allocation is not permitted by the Tax Code or other applicable law,
then the Company’s subsequent income, gains, losses, deductions, and credits
will be allocated among the PEC Holders, CPEC Holders and Shareholders so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

(b) Items of Company taxable income, gain, loss, and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the PEC Holders, CPEC Holders and Shareholders in accordance with Tax Code
Section 704(c) so as to take account of any variation between the adjusted basis
of such property to the Company for U.S. federal income tax purposes and its
Book Value using the remedial method allowed under Treasury Regulation
Section 1.704-3(d).

 

(c) If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Book Value
in the same manner as under Tax Code Section 704(c).

 

- 20 -



--------------------------------------------------------------------------------

(d) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the PEC Holders, CPEC Holders and Shareholders
according to their interests in such items as determined by the Board taking
into account the principles of Treasury Regulation Section 1.704-1(b)(4)(ii).

 

(e) Allocations pursuant to this Section 4.4 are solely for purposes of U.S.
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

 

4.5 Transfer of Capital Accounts. If a PEC Holder, CPEC Holder or Shareholder
Transfers an interest in the Company in accordance with the Articles and Article
8 of this Agreement to a new or existing PEC Holder, CPEC Holder or Shareholder,
the Transferee shall succeed to that portion of the Transferor’s Capital Account
that is attributable to the Transferred interest. Any reference in this
Agreement to a Capital Contribution of, or Distribution to, a PEC Holder, CPEC
Holder or Shareholder that has succeeded any other PEC Holder, CPEC Holder or
Shareholder shall include any Capital Contributions or Distributions previously
made by or to the former PEC Holder, CPEC Holder or Shareholder on account of
the interest of such former PEC Holder, CPEC Holder or Shareholder Transferred
to such new or existing PEC Holder, CPEC Holder or Shareholder.

 

ARTICLE V — GENERAL RIGHTS AND OBLIGATIONS OF SHAREHOLDERS

 

5.1 Shareholders Right to Act. For situations which the approval of any
Shareholders or class thereof (rather than the approval of the Board on behalf
of the Shareholders) is required, the Shareholders shall act through meetings
and written consents as described in the Articles.

 

5.2 Conflicts of Interest. A Shareholder, its Affiliates and each of their
respective stockholders, directors, managers, officers, controlling persons,
partners and employees (collectively, the “Shareholder Group”) may have business
interests and engage in business activities in addition to those relating to the
Company and its Subsidiaries, except as any such Person may have otherwise
agreed with the Company or any of its Subsidiaries in writing. Neither the
Company nor any Shareholder shall have any rights by virtue of this Agreement in
any business ventures of any such Person.

 

5.3 Transactions between the Company and the Shareholders. Notwithstanding that
it may constitute a conflict of interest, the Shareholders or their Affiliates
may engage in any transaction (including the purchase, sale, lease or exchange
of any property or rendering of any service or the establishment of any salary,
other compensation or other terms of employment) with the Company so long as
such transaction is approved by the Board in accordance with the Articles.

 

ARTICLE VI — BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

6.1 Records and Accounting. The Company and its Subsidiaries shall keep, or
cause to be kept, appropriate books and records with respect to the Company and
its Subsidaries’ businesses, including but not limited to all books and records
necessary to provide any information, lists, and copies of documents required to
perform its obligations under this Agreement or to be provided pursuant to this
Agreement, applicable laws or the request of any Manager, Shareholder, PEC
Holder or CPEC Holder. The Company and its Subsidiaries shall timely provide to
the Board and to each Manager, PEC Holder, CPEC Holder and Shareholder special
and regular periodic financial, management and tax

 

- 21 -



--------------------------------------------------------------------------------

information, reports and packages, including copies of documents, as set forth
in the Contribution Agreement or as the Board or each Manager or Shareholder may
from time to time request. The regular information, reports and packages shall
include the information, reports and packages that AMF provided to its corporate
parent, AMF Bowling Worldwide, Inc., prior to the execution of this Agreement.
The Officers shall answer all questions and inquiries of each Manager and
Shareholder regarding the business and affairs of the Company and its
Subsidiaries and any information, reports or packages provided. Except as
otherwise required by the Code, all matters concerning the determination of the
relative amount of allocations and Distributions among the PEC Holders, CPEC
Holders and Shareholders pursuant to the Articles, ARTICLE III and ARTICLE IV
shall be determined by the Board. All matters concerning accounting procedures
and determinations, and other determinations not specifically and expressly
provided for by the terms of this Agreement, shall be determined by the Board,
whose determination shall be final and conclusive as to all of the PEC Holders,
CPEC Holders and Shareholders absent manifest clerical error.

 

6.2 Tax Information.

 

(a) The Company shall use reasonable best efforts to deliver or cause to be
delivered, within 90 days after the end of each Company Year, to each Person who
was a PEC Holder, CPEC Holder or Shareholder at any time during such Company
Year all information necessary for the preparation of such Person’s tax returns,
including IRS Form K-1 (and any corresponding form under U.S. state or local
law). The Company and its Subsidiaries shall timely deliver or cause to be
delivered to each PEC Holder, CPEC Holder and Shareholder all information and
copies of documents, in such form and detail as such PEC Holder, CPEC Holder or
Shareholder may request, necessary for or convenient for the preparation of such
Person’s tax returns. Copies of all income tax returns filed on behalf of the
Company and its Subsidiaries will be provided to each PEC Holder, CPEC Holder
and Shareholder not later than 30 days after filing with the applicable
Governmental Entity. Copies of tax returns that are not income tax reports filed
on behalf of the Company or any of its Subsidiaries will be provided to each PEC
Holder, CPEC Holder or Shareholder upon request within a reasonable time, but
not later than 30 days after any such request. Except as expressly set forth
herein, the Company shall not be responsible for preparing or filing any tax
returns or other tax filings that are the responsibility of a PEC Holder, CPEC
Holder or Shareholder under applicable laws and regulations.

 

(b) The Company shall assist each of AMF and Qubica in retaining a single
qualified tax professional selected by AMF, and shall reimburse each of AMF and
Qubica for the cost of such tax professional, to prepare and file each of AMF’s
and Qubica’s United States federal and state income tax returns to the extent
related to their respective ownership of PECS, CPECS and/or Shares.

 

6.3 Company Funds. None of the Managers or Officers may commingle the Company’s
funds with the funds of any PEC Holder, CPEC Holder, Shareholder, Manager or
Officer.

 

ARTICLE VII — TAXES

 

7.1 Tax Returns. The Company shall prepare and file, or cause to be prepared and
filed, all necessary tax returns of the Company and its Subsidiaries, including
making the elections described in Section 7.2, in a timely and proper manner in
accordance with applicable laws and regulations. Each PEC Holder, CPEC Holder
and Shareholder shall furnish to the Company all pertinent information in its
possession relating to the operations of the Company or any of its Subsidiaries
that is necessary to enable the tax returns of the Company and its Subsidiaries
to be prepared and filed.

 

- 22 -



--------------------------------------------------------------------------------

7.2 Tax Elections. Except as otherwise set forth in this Agreement (including
Section 2.8 hereof), the Company shall make any material nonrecurring election
the Board may deem appropriate and in the best interests of the PEC Holders,
CPEC Holders and Shareholders. The appropriate Company personnel responsible for
tax compliance matters shall keep the Board reasonably informed as to any other
tax elections made by the Company.

 

7.3 Tax Matters Partner.

 

(a) AMF (or an Affiliate so designated by AMF) shall be the “tax matters
partner” of the Company pursuant to Section 6231(a)(7) of the Tax Code (the “Tax
Matters Partner”).

 

(b) The Tax Matters Partner shall inform the Board and each other PEC Holder,
CPEC Holder and Shareholder of all significant matters that may come to its
attention in its capacity as Tax Matters Partner by giving notice thereof on or
before the fifth business day after becoming aware thereof and, within that
time, shall forward to the Board and each other PEC Holder, CPEC Holder and
Shareholder copies of all significant written communications he may receive in
that capacity.

 

(c) The Tax Matters Partner is authorized to represent the Company before the
Internal Revenue Service and any other Governmental Entity with jurisdiction,
and to sign such consents and to enter into settlements and other agreements
with such agencies as the Board deems necessary or advisable. Each PEC Holder,
CPEC Holder and Shareholder agrees to cooperate with the Company and to do or
refrain from doing any or all things reasonably requested by the Company or the
Tax Matters Partner with respect to the conduct of such proceedings. The Tax
Matters Partner may not take any action contemplated by Sections 6222 through
6232 of the Tax Code without the consent of the Board, but this sentence does
not authorize the Tax Matters Partner (or any Manager) to take any action left
to the determination of an individual PEC Holder, CPEC Holder or Shareholder
under Sections 6222 through 6232 of the Tax Code.

 

(d) Promptly following the written request of the Tax Matters Partner, the
Company shall, to the fullest extent permitted by law, reimburse and indemnify
the Tax Matters Partner for all reasonable expenses, including reasonable legal
and accounting fees, claims, liabilities, losses and damages incurred by the Tax
Matters Partner in connection with any administrative or judicial proceeding
(i) with respect to the tax liability of the Company and/or (ii) with respect to
the tax liability of the Shareholders in connection with the operations of the
Company.

 

(e) The provisions of this Section 7.3 shall survive the termination of the
Company or the termination of any Shareholder’s interest in the Company and
shall remain binding on the Shareholders for as long a period of time as is
necessary to resolve with the Internal Revenue Service any and all matters
regarding the Federal income taxation of the Company or the Shareholders.

 

ARTICLE VIII — TRANSFER OF COMPANY INTERESTS

 

8.1 Transfers of PECS, CPECS and Shares.

 

(a) Subject to Section 8.1(d), PECS are freely transferable among PEC Holders,
CPECS are freely transferable among CPEC Holders and Shares are freely
transferable among Shareholders.

 

- 23 -



--------------------------------------------------------------------------------

(b) Except as otherwise contemplated by this Agreement, no PEC Holder will
Transfer any PEC to any non-PEC Holder and no CPEC Holder will Transfer any CPEC
to a non-CPEC Holder, without the prior written consent of the Board.

 

(c) Except as otherwise required by the Code and as otherwise contemplated by
this Agreement, no Shareholder will Transfer any Shares to any non-Shareholder
unless in accordance with the Articles and, then, only upon the prior written
consent of the Board.

 

(d) Each proposed transferee of PECS, CPECS and/or Shares who is not already a
party to this Agreement shall, as a condition precedent to such Transfer,
execute a counterpart to this Agreement pursuant to which such transferee shall
agree to be bound by the provisions of this Agreement.

 

8.2 Effect of Assignment. Any PEC Holder, CPEC Holder or Shareholder who shall
assign any PECS, CPECS or Shares shall cease to be a PEC Holder, CPEC Holder or
Shareholder of the Company with respect to such PECS, CPECS or Shares and shall
no longer have any rights or privileges of a PEC Holder, CPEC Holder or
Shareholder with respect to such PECS, CPECS or Shares.

 

8.3 Prohibition on Transfer. In order to permit the Company to qualify for the
benefit of a “safe harbor” under Tax Code Section 7704, notwithstanding anything
to the contrary in this Agreement, no Transfer of any PEC, CPEC or Share, or
economic interest therein, shall be permitted or recognized by the Company or
the Board (within the meaning of Treasury Regulation Section 1.7704-1(d)) if and
to the extent that such Transfer would cause the Company to have more than 100
partners (within the meaning of Treasury Regulation Section 1.7704-1(h),
including the look-through rule in Treasury Regulation Section 1.7704-1(h)(3).

 

8.4 Transfer Fees and Expenses. The transferor and transferee of any PECS, CPECS
and/or Shares shall be jointly and severally obligated to reimburse the Company
for all reasonable expenses (including attorneys’ fees and expenses) of any
Transfer or proposed Transfer, whether or not consummated.

 

8.5 Void Transfers. Any Transfer by any PEC Holder, CPEC Holder or Shareholder
of any PECS, CPECS or Shares in contravention of the Code, the Articles or this
Agreement (including, without limitation, the failure of the transferee to
execute a counterpart if required by Section 8.1(d)) or which would cause the
Company to not be treated as a partnership for U.S. federal income tax purposes
shall be void and ineffectual and shall not bind or be recognized by the Company
or any other party. No purported assignee shall have any right to any profits,
losses or Distributions of the Company.

 

ARTICLE IX — WITHDRAWAL AND RESIGNATION OF SHAREHOLDERS

 

9.1 Withdrawal and Resignation of Shareholders. No Shareholder shall have the
power or right to withdraw or otherwise resign or be expelled from the Company
prior to the dissolution and winding up of the Company pursuant to the Articles,
except as otherwise expressly permitted by this Agreement or any of the other
agreements contemplated hereby. Notwithstanding that payment on account of a
withdrawal may be made after the effective time of such withdrawal, any
completely withdrawing Shareholder will not be considered a Shareholder for any
purpose after the effective time of such complete withdrawal, and, in the case
of a partial withdrawal, such Shareholder’s Capital Account (and corresponding
voting and other rights) shall be reduced for all other purposes hereunder upon
the effective time of such partial withdrawal.

 

- 24 -



--------------------------------------------------------------------------------

9.2 Withdrawal of a Shareholder. No Shareholder shall have the power or right to
withdraw or otherwise resign from the Company, except simultaneous with the
Transfer of all of a Shareholder’s Shares in a Transfer permitted by this
Agreement.

 

ARTICLE X — LIQUIDITY PROVISIONS

 

10.1 Put Offer.

 

(a) Subject to Section 2.12(b), at any time after the third anniversary of the
Effective Date, each of AMF and Qubica (as applicable, the “Selling
Shareholder”) shall have the right to offer to the other (the “Remaining
Shareholder”) all of the PECS, CPECS and Shares then held by the Selling
Shareholder for an aggregate cash purchase price equal to the Put Offer Price
(the “Put Offer”), by delivering a written notice to the Remaining Shareholder
and the Company specifying the number of PECS, CPECS and Shares being offered
and the Selling Shareholder’s calculation of the Put Offer Price (the “Put Offer
Notice”).

 

(b) The Remaining Shareholder shall be under no obligation to accept the Put
Offer or purchase the PECS, CPECS or Shares of the Selling Shareholder. However,
if the Remaining Shareholder does elect to accept the Put Offer by delivering a
written notice of acceptance to the Selling Shareholder within thirty (30) days
after receipt of the Put Offer Notice, the Remaining Shareholder shall purchase,
and the Selling Shareholder shall sell, all of the Selling Shareholder’s Shares
(as specified in the Put Offer Notice) for the Put Offer Price at a mutually
agreeable time and place (the “Put Closing”).

 

(c) At the Put Closing, the Selling Shareholder shall deliver to the Remaining
Shareholder certificates representing the PECS, CPECS and Shares to be purchased
by the Remaining Shareholder, if any such certificates have been issued, free
and clear of all Liens and accompanied by duly executed Transfer agreements, and
the Remaining Shareholder shall deliver to the Selling Shareholder the Put Offer
Price by cashier’s or certified check payable to the Selling Shareholder or by
wire transfer of immediately available funds to an account designated by the
Selling Shareholder.

 

10.2 Liquidity Request.

 

(a) At any time after a Put Offer Notice is delivered pursuant to
Section 10.1(a), but not accepted by the Remaining Shareholder within the
prescribed time period, the Selling Shareholder shall be entitled to deliver a
written notice to the Company and the Remaining Shareholder requesting liquidity
for its investment in the Company (a “Liquidity Request”). In addition, each of
AMF and Qubica shall be entitled to deliver a Liquidity Request at any time
after the fourth anniversary of the Effective Date without first needing to
deliver a Put Offer Notice pursuant to Section 10.1(a).

 

(b) Upon delivery of a Liquidity Request, the Board shall promptly, but in any
event within thirty (30) days, retain a Global Coordinator and solicit from the
Global Coordinator specific analyses with respect to the various liquidity event
alternatives available to the Company and its PEC Holders, CPEC Holders and
Shareholders (including, without limitation, an initial Public Offering of the
Company and a Sale of the Company), which analyses shall include, without
limitation, the advantages, disadvantages, timing and valuations relating to
each such alternative. The Board shall also instruct the Global Coordinator to
make a final recommendation within ninety (90) days of its retention as to the
specific liquidity alternative that should be pursued by the Company and the PEC
Holders, CPEC Holders and Shareholders to achieve liquidity for the PEC Holders,
CPEC Holders and Shareholders within six (6) months thereafter at the maximum
value achievable given then prevailing market conditions. Once such

 

- 25 -



--------------------------------------------------------------------------------

recommendation is made, the Company and each PEC Holder, CPEC Holder and
Shareholder agree to promptly implement the liquidity alternative so
recommended, including, without limitation, taking all actions necessary or
desirable in connection therewith and executing and delivering definitive
agreements, documents or instruments with respect thereto, unless a majority of
the AMF Managers and a majority of the Qubica Managers otherwise agree to
abandon or modify such recommendation. The fees and expenses of the Global
Coordinator shall be borne by the Company.

 

(c) In the event that the Global Coordinator recommends a Sale of the Company,
the Company and each PEC Holder, CPEC Holder and Shareholder shall cooperate in
such sale process and shall give customary, representations, warranties,
covenants and indemnities in connection with such sale transaction and take all
actions necessary or desirable in connection with such sale transaction,
including, without limitation, executing and delivering definitive agreements,
documents or instruments with respect thereto. The Global Coordinator shall
serve as the Company’s financial advisor for such sale transaction unless the
Board determines otherwise in its sole discretion.

 

10.3 Deadlock Offer.

 

(a) In the event that, at any time after the six-month anniversary of the
Effective Date, (i) a Fundamental Change is proposed by AMF, a majority of the
AMF Managers or a majority of the AMF Sub Directors of any particular Subsidiary
of the Company, as applicable, and such Fundamental Change is not approved by
the Board or the board of directors or managers (or equivalent governing body)
of such Subsidiary, as applicable, or (ii) a Fundamental Change is proposed by
Qubica, a majority of the Qubica Managers or a majority of the Qubica Sub
Directors of any particular Subsidiary of the Company, as applicable, and such
Fundamental Change is not approved by the Board or the board of directors or
managers (or equivalent governing body) of such Subsidiary (in any such case
under clause (i) or (ii), a “Deadlock”), and such Deadlock is not resolved
(x) within six (6) months if the Deadlock initially occurs on or prior to the
first anniversary of the Effective Date, (y) prior to the 18-month anniversary
of the Effective Date if the Deadlock initially occurs after the first
anniversary of the Effective Date and on or prior to the 18-month anniversary of
the Effective Date or (z) within 30 days if the Deadlock occurs after the
18-month anniversary of the Effective Date, then each of AMF and Qubica shall be
entitled to offer to the other all of the PECS, CPECS and Shares then held by
the Selling Shareholder for the Deadlock Offer Price (the “Deadlock Offer”), by
delivering a written notice to the Remaining Shareholder and the Company
specifying the Selling Shareholder’s calculation of the Deadlock Offer Price
(the “Deadlock Offer Notice”).

 

(b) The Remaining Shareholder shall be under no obligation to accept the
Deadlock Offer or purchase the PECS, CPECS or Shares of the Selling Shareholder.
However, if the Remaining Shareholder does elect to accept the Deadlock Offer by
delivering a written notice of acceptance to the Selling Shareholder within
thirty (30) days after receipt of the Deadlock Offer Notice, the Remaining
Shareholder shall purchase, and the Selling Shareholder shall sell, all of the
Selling Shareholder’s Shares (as specified in the Deadlock Offer Notice) for the
Deadlock Offer Price at a mutually agreeable time and place (the “Deadlock
Closing”).

 

(c) At the Deadlock Closing, the Selling Shareholder shall deliver to the
Remaining Shareholder certificates representing the PECS, CPECS and Shares to be
purchased by the Remaining Shareholder, if any such certificates have been
issued, free and clear of all Liens and accompanied by duly executed Transfer
agreements, and the Remaining Shareholder shall deliver to the Selling
Shareholder the Deadlock Offer Price by cashier’s or certified check payable to
the Selling Shareholder or by wire transfer of immediately available funds to an
account designated by the Selling Shareholder.

 

- 26 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 10.3 to the contrary, the Selling
Shareholder and the Remaining Shareholder shall not consummate the offer and
sale of Shares contemplated by this Section 10.3 if the Board resolves the
Deadlock at any time prior to the Deadlock Closing.

 

10.4 Sale to a Competitor.

 

(a) If any of the Persons set forth on the Major Competitor Schedule attached
hereto as Schedule D acquires (whether by merger, liquidation, consolidation,
reorganization, combination or transfer) more than 50% of the outstanding equity
interests of AMF or of any Person who then owns, directly or indirectly, all of
the outstanding equity interests of AMF (a “Sale to a Competitor”), then, unless
Qubica consents in writing to such Sale to a Competitor, Qubica shall be
entitled at all times thereafter to designate all but one of the AMF Managers
and all but one of the AMF Sub Directors for each Subsidiary of the Company; it
being understood and agreed that AMF shall retain the right to designate one AMF
Manager and one AMF Sub Director for each Subsidiary of the Company.

 

(b) In the event of a Sale to a Competitor, AMF shall, unless Qubica consents in
writing to such Sale to a Competitor, transfer immediately prior to the
consummation of such Sale to a Competitor that number of Shares equal to
(i) 75.1% of all of the Shares then outstanding, minus (ii) the aggregate number
of Shares held by or on behalf of Qubica at the time of such transfer, to a
bank, who shall not have any material relationship with the Company, AMF or
Qubica and who shall be selected by Qubica, pursuant to a fiduciary agreement
under which (x) the beneficial ownership of such Shares so transferred
(including, without limitation, AMF’s interest in Profits, Losses and
Distributions of the Company) shall remain for the benefit of AMF and (y) the
voting power over such Shares shall be vested in Qubica.

 

(c) In the event that, at any time after a Sale to a Competitor to which Qubica
did not consent in writing, the Board approves a Sale of the Company (an
“Approved Sale”), AMF shall vote for, consent to and raise no objections against
such Approved Sale. If the Approved Sale is structured as (i) a merger or
consolidation, AMF shall waive any dissenters’ rights, appraisal rights or
similar rights in connection with such merger or consolidation or (ii) sale of
Shares, AMF shall agree to sell all of its Shares or rights to acquire Shares on
the terms and conditions approved by the Board and the holders of the Required
Interest. AMF shall take all necessary or desirable actions in connection with
the consummation of such Approved Sale as requested by the Board.

 

(d) In the event of an Approved Sale, AMF shall receive in respect of the PECS,
CPECS and Shares then held by AMF the same portion of the aggregate
consideration from such Approved Sale that AMF would have received if such
aggregate consideration had been distributed by the Company pursuant to
Section 4.1(e) above.

 

(e) Notwithstanding any implication herein to the contrary, neither Qubica nor
the Company shall take any action (including, without limitation, amending the
Articles, this Agreement or any of the other Transactions Documents in a manner)
which would disproportionately and adversely affect the economic rights of AMF
hereunder as a holder of PECS, CPECS and/or Shares.

 

ARTICLE XI — VALUATION

 

11.1 Determination. Subject to Section 11.2, the Fair Market Value of the assets
of the Company or of a Company Interest will be determined by the Board (or, if
pursuant to the Articles,

 

- 27 -



--------------------------------------------------------------------------------

the liquidators) in its good faith judgment in such manner as it deems
reasonable and using all factors, information and data deemed to be pertinent;
provided, however, if the Board is unable to reach agreement within a reasonable
period of time, the Board shall select and retain an independent appraiser
experienced in valuing securities to make such determination, which
determination shall be final and binding upon the parties hereto.

 

11.2 Fair Market Value. “Fair Market Value” of (i) a specific Company asset will
mean the amount that the Company would receive in an all-cash sale of such asset
(free and clear of all Liens and after payment of all liabilities secured only
by such asset) in an arms-length transaction with an unaffiliated third party
consummated on the day immediately preceding the date on which the event
occurred that necessitated the determination of the Fair Market Value (and after
giving effect to any transfer taxes payable in connection with such sale); and
(ii) the Company will mean the amount that the Company would receive in an
all-cash sale of all of its assets and businesses as a going concern (free and
clear of all Liens and after payment of indebtedness for borrowed money) in an
arms-length transaction with an unaffiliated third party consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (assuming that all of the proceeds
from such sale were paid directly to the Company other than an amount of such
proceeds necessary to pay transfer taxes payable in connection with such sale,
which amount will not be received or deemed received by the Company). After a
determination of the Fair Market Value of the Company is made as provided above,
the Fair Market Value of a PEC, CPEC or Share will be determined by making a
calculation reflecting the cash Distributions that would be made to the PEC
Holders, CPEC Holders and Shareholders in accordance with this Agreement in
respect of such PEC, CPEC or Share if the Company were deemed to have received
such Fair Market Value in cash and then distributed the same to the PEC Holders,
CPEC Holders and Shareholders in accordance with the terms of this Agreement
incident to the liquidation of the Company after payment to all of the Company’s
creditors from such cash receipts other than payments to creditors who hold
evidence of indebtedness for borrowed money, the payment of which is already
reflected in the calculation of the Fair Market Value of the Company and
assuming that all of the convertible debt and other convertible securities were
repaid or converted (whichever yields more cash to the holders of such
convertible securities) and all options to acquire Shares (whether or not
currently exercisable) that have an exercise price below the Fair Market Value
of such Shares were exercised and the exercise price therefor paid. Except as
otherwise provided herein, in any Transaction Document or in any agreement,
document or instrument contemplated hereby, any amount to be paid under this
Agreement by reference to the Fair Market Value shall be paid in full in cash,
and any PEC, CPEC or Share being transferred in exchange therefor will be
transferred free and clear of all Liens.

 

ARTICLE XII — GENERAL PROVISIONS

 

12.1 Power of Attorney.

 

(a) Each PEC Holder, CPEC Holder and Shareholder hereby constitutes and appoints
each member of the Board, with full power of substitution, as his true and
lawful agent and attorney-in-fact, with full power and authority in his or its
name, place and stead, to execute, swear to, acknowledge, deliver, file, and
record in the appropriate public offices: (i) this Agreement, all certificates,
and other instruments and all amendments (in the manner set forth herein)
thereof in accordance with the terms hereof which the Board deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
SARL in the country of Luxembourg and in all other jurisdictions in which the
Company may conduct business or own property; (ii) all instruments that the
Board deems appropriate or necessary to reflect any amendment, change,
modification, or restatement of this Agreement in accordance with its terms, or
to otherwise carry out the terms of this Agreement; (iii) all

 

- 28 -



--------------------------------------------------------------------------------

conveyances and other instruments or documents which the Board deems appropriate
or necessary to reflect the dissolution and liquidation of the Company pursuant
to the terms of the Articles and this Agreement, including a certificate of
cancellation; and (iv) all instruments relating to the admission, withdrawal or
substitution of any PEC Holder, CPEC Holder or Shareholder pursuant to ARTICLE
VIII or ARTICLE IX.

 

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency, or termination of any PEC Holder, CPEC Holder or Shareholder and the
Transfer of all or any portion of his or its Company Interest and shall extend
to such Person’s heirs, successors, assigns, and personal representatives.

 

12.2 Amendments. This Agreement may be amended from time to time by a written
instrument by the holders of the Required Interest; provided that no amendment
or modification pursuant to this Section 12.2 that would adversely affect any
class or group of PEC Holders, CPEC Holders or Shareholders in a manner
different than any other class or group of PEC Holders, CPEC Holders or
Shareholders (other than to the extent of such Person’s relative ownership
percentages) shall be effective against such class or group of PEC Holders, CPEC
Holders or Shareholders without the prior written consent of the holders of at
least 75% percent of the PECS, CPECS or Shares then held by such class or group
so adversely affected thereby; provided, further, that no amendment or
modification pursuant to this Section 12.2 that would affect the rights of a PEC
Holder, CPEC Holder or Shareholder or group of PEC Holders, CPEC Holders or
Shareholders specifically granted such rights by name shall be modified without
the consent of such PEC Holder, CPEC Holder or Shareholder (or, in the case of a
group, the holders of at least 75% of the PECS, CPECS or Shares then held by
such group of PEC Holders, CPEC Holders or Shareholders, as applicable).

 

12.3 Title to Company Assets. Company assets shall be deemed to be owned by the
Company as an entity, and no PEC Holder, CPEC Holder or Shareholder,
individually or collectively, shall have any ownership interest in such Company
assets or any portion thereof. Legal title to any or all Company assets may be
held in the name of the Company or one or more nominees, as the Board may
determine. The Board hereby declares and warrants that any Company assets for
which legal title is held in its name or the name of any nominee shall be held
in trust by the Board or such nominee for the use and benefit of the Company in
accordance with the provisions of this Agreement. All Company assets shall be
recorded as the property of the Company on its books and records, irrespective
of the name in which legal title to such Company assets is held.

 

12.4 Remedies. The Company and each PEC Holder, CPEC Holder and Shareholder
shall have all rights and remedies set forth in this Agreement and all rights
and remedies which such Person has been granted at any time under any other
agreement or contract and all of the rights which such Person has under any law.
Any Person having any rights under any provision of this Agreement or any other
agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

12.5 Successors and Assigns. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives,
and permitted assigns, whether so expressed or not.

 

12.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule

 

- 29 -



--------------------------------------------------------------------------------

in any jurisdiction, such invalidity, illegality, or unenforceability will not
affect any other provision or the effectiveness or validity of any provision in
any other jurisdiction, and this Agreement will be reformed, construed, and
enforced in such jurisdiction as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

12.7 Public Offering. In the event the Board approves a public offering of
securities of the Company, the Board shall, in order to facilitate such public
offering, or if the Board otherwise determines that it would be in the best
interests of the Company, the Board may, cause the Company to incorporate its
business, or any portion thereof, including by (i) the transfer of all of the
assets of the Company, subject to the Company’s liabilities, or the transfer of
any portion of such assets and liabilities, to one or more corporations in
exchange for shares of such corporation(s) and the subsequent distribution of
such shares, at such time as the Board may determine, to the PEC Holders, CPEC
Holders and Shareholders on a pro rata basis in accordance with Section 4.1 of
this Agreement, (ii) conversion of the Company into a société anonyme or a
société en commandite par actions as foreseen by the Code or (iii) Transfer by
each PEC Holder, CPEC Holder and Shareholder of the PECS, CPECS and Shares held
by such Person to one or more corporations in exchange for shares of such
corporation(s) (including by merger of the Company into a corporation) and, in
connection therewith, each PEC Holder, CPEC Holder and Shareholder agrees to the
Transfer of its PECS, CPECS and Shares in accordance with the terms of exchange
as provided by the Board and further agrees that as of the effective date of
such exchange any PEC, CPEC or Share outstanding thereafter which shall not have
been tendered for exchange shall represent only the right to receive a
certificate representing the number of shares of such corporation(s) as provided
in the terms of such exchange. In connection with any such reorganization or
exchange as provided above, (x) each PEC Holder shall receive the same form of
securities and the same amount of securities per PEC (other than as necessary to
reflect different amounts of accrued yield thereon), and, if any holder(s) of
PECS are given an option as to the form and amount of securities to be received
in respect of such Person’s PECS, each PEC Holder shall be given the same
option, (y) each CPEC Holder shall receive the same form of securities and the
same amount of securities per CPEC, and, if any holder(s) of CPECS are given an
option as to the form and amount of securities to be received in respect of such
Person’s CPECS, each CPEC Holder shall be given the same option, and (z) each
Shareholder shall receive the same form of securities and the same amount of
securities per Share, and, if any Shareholder(s) are given an option as to the
form and amount of securities to be received in respect of such Person’s Shares,
each Shareholder shall be given the same option. The Company shall pay any and
all organizational, legal and accounting expenses and filing fees incurred in
connection with such incorporation transaction.

 

12.8 Notice of Provisions. By executing this Agreement, each PEC Holder, CPEC
Holder and Shareholder acknowledges that it has actual notice of all of the
provisions hereof (including the restrictions on Transfer set forth herein).

 

12.9 Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

 

12.10 Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular form of nouns, pronouns, and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the

 

- 30 -



--------------------------------------------------------------------------------

terms thereof, and, if applicable, hereof. Without limiting the generality of
the immediately preceding sentence, no amendment or other modification to any
agreement, document, or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Company Year
shall refer to a portion thereof. The use of the words “or,” “either,” and “any”
shall not be exclusive. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

 

12.11 Governing Law. This Agreement and its execution, validity and
interpretation shall be governed by and construed, in all respects, in
accordance with the laws of Luxembourg, without giving effect to any choice or
conflict of law provision or rule (whether of Luxembourg or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than Luxembourg.

 

12.12 Governing Language. This Agreement has been negotiated and executed by
each of the parties hereto in English. In the event any translation of this
Agreement is prepared for convenience or any other purpose, the provisions of
the English version shall prevail.

 

12.13 Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement shall be finally determined by arbitration in accordance with
the Rules of Arbitration of the International Chamber of Commerce (the “ICC”).
The parties to such dispute, controversy or claim shall select one arbitrator,
knowledgeable as to the laws of Luxembourg, appointed in accordance with such
Rules. The place of the arbitration shall be London, England. The language of
the arbitration shall be English. The arbitrators shall have the authority to
award all forms of relief determined to be just and equitable; provided,
however, that the arbitrators shall have no authority to award punitive or
exemplary damages, or any other monetary damages not measured by the prevailing
party’s actual damages. Any arbitral award rendered pursuant to this provision
shall be final and binding on the parties and may be enforced in any court of
competent jurisdiction. Before any arbitration pursuant to this provision has
been convened, either party may seek from any court of competent jurisdiction
interim or provisional relief. Such interim or provisional relief may
subsequently be vacated, continued or modified by the arbitrator on the
application of either party.

 

12.14 Addresses and Notices. All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient (with hard copy
sent to the recipient by reputable overnight courier service (charges prepaid)
that same day) if telecopied before 5:00 p.m. local time for the receiving party
on a business day, and otherwise on the next business day, or (c) one business
day after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands, and other communications shall be sent
to the address for such recipient set forth in the Company’s books and records,
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. Any
notice to the Board or the Company shall be deemed given if received by the
Board at the principal office of the Company designated pursuant to Section 2.6.

 

12.15 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company (other than any PEC
Holder or CPEC Holder in its capacity as such) or any of their Affiliates, and
no creditor who makes a loan to the Company or any of its

 

- 31 -



--------------------------------------------------------------------------------

Affiliates (provided that, for purposes of this provision, no Capital
Contribution in respect of a PEC or CPEC shall be considered a loan) may have or
acquire (except pursuant to the terms of a separate agreement executed by the
Company in favor of such creditor) at any time as a result of making such loan
any direct or indirect interest in Company Profits, Losses, Distributions,
capital, or property other than as a secured creditor.

 

12.16 Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

 

12.17 Further Action. Each party hereto shall execute and deliver all documents,
provide all information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

12.18 Offset. Whenever the Company is to pay any sum to any PEC Holder, CPEC
Holder or Shareholder, or any Affiliate or related person thereof, any amounts
that such PEC Holder, CPEC Holder or Shareholder, or such Affiliate or related
person, owes to the Company or any of its Subsidiaries may be deducted from that
sum before payment.

 

12.19 Reimbursement of Payments on Behalf of Shareholders. If the Company or any
of its Subsidiaries is required by law to make any payment that is specifically
attributable to a PEC Holder, CPEC Holder and/or Shareholder or any PEC
Holder’s, CPEC Holder’s and/or Shareholder’s status as such (including
withholding taxes, personal property taxes and unincorporated business taxes),
then such shareholder shall indemnify the Company or any such Subsidiary in full
for the entire amount paid (including interest, penalties and related expenses,
other than any such interest, penalties and expenses resulting from the Company
or such Subsidiary failing to comply with applicable law). The Company or any
Subsidiary, as applicable, may pursue and enforce all rights and remedies it may
have against each PEC Holder, CPEC Holder and/or Shareholder under this
Section 12.19, including instituting a lawsuit to collect such indemnification
and contribution with interest calculated at a rate equal to the lower of
(i) 12% per annum and (ii) the highest rate per annum permitted by applicable
law(s), in either case compounded as of the last day of each year (but not in
excess of the highest rate per annum permitted by applicable law). The Company
shall automatically reduce the amount of any distributions to which a PEC
Holder, CPEC Holder and/or Shareholder is otherwise entitled in accordance with
the provisions of this Agreement by the amount of any such payment made by the
Company or any of its Subsidiaries that is specifically attributable to such PEC
Holder, CPEC Holder and/or Shareholder. A PEC Holder, CPEC Holder and/or
Shareholder’s obligation to indemnify the Company or any of its Subsidiaries
under this Section 12.19 shall survive the termination, dissolution, liquidation
and winding up of the Company or any such Subsidiary, and for purposes of this
Section 12.19, the Company or any such Subsidiary shall be treated as continuing
in existence.

 

12.20 Entire Agreement. This Agreement, those documents expressly referred to
herein, the other documents of even date herewith, the other Transaction
Documents and any other agreements executed after the date hereof pursuant to
which one or more PECS, CPECS or Shares are issued embody the complete agreement
and understanding among the parties hereto and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

12.21 Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated

 

- 32 -



--------------------------------------------------------------------------------

hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

12.22 Survival. Sections 12.11, 12.12, 12.13, 12.14, 12.19 and 12.22 shall
survive and continue in full force and effect in accordance with its terms
notwithstanding any termination of this Agreement or the dissolution of the
Company.

 

*     *     *     *     *

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Joint Venture Agreement as of the date first written above.

 

QubicaAMF Worldwide, S.a.r.l.

By:

  /s/    JOHN B. WALKER        

Name:

  John B. Walker

Title:

  Chief Operating Officer AMF Holdings, Inc.

By:

  /s/    CHRISTOPHER F. CAESAR        

Name:

  Christopher F. Caesar

Title:

  Chief Financial Officer Qubica Lux, S.à.r.l.

By:

  /s/    EMANUELE GOVONI        

Name:

  Emanuele Govoni

Title:

  Director

By:

  /s/    PAOLO BARETTA        

Name:

  Paolo Baretta

Title:

  Director

 

Agreed and acknowledged solely for purposes of Sections 2.11, 2.12 and 4.1(a).

 

Qubica, S.p.A.

By:

  /s/    EMANUELE GOVONI        

Name:

  Emanuele Govoni

Title:

  Director Qubica USA, Inc.

By:

  /s/    EMANUELE GOVONI        

Name:

  Emanuele Govoni

Title:

  Director



--------------------------------------------------------------------------------

Qubica Canada, Inc.

By:

  /s/    EMANUELE GOVONI        

Name:

  Emanuele Govoni

Title:

  Director Aquta S.r.l.

By:

  /s/    EMANUELE GOVONI        

Name:

  Emanuele Govoni

Title:

  Director AMF Bowling Products, LLC

By:

  /s/    CHRISTOPHER F. CAESAR        

Name:

  Christopher F. Caesar

Title:

  Chief Financial Officer AMF Bowling Products International BV

By:

  /s/    ROBERT HENDRIX        

Name:

  Robert Hendrix

Title:

  Director AMF Bowling India Private Limited

By:

  /s/    CHRISTOPHER F. CAESAR        

Name:

  Christopher F. Caesar

Title:

  Chief Financial Officer AMF Bowling Poland Sp.zo.o

By:

  /s/    ROBERT HENDRIX        

Name:

  Robert Hendrix

Title:

  Director AMF Bowling Products, LLC (Russia)

By:

  /s/    ROBERT HENDRIX        

Name:

  Robert Hendrix

Title:

  Director



--------------------------------------------------------------------------------

AMF Bowling Products Mexico S. de R.L. de C.V.

By:

  /s/    W. THOMAS DIDLAKE        

Name:

  W. Thomas Didlake

Title:

  Director



--------------------------------------------------------------------------------

 

SCHEDULE A

 

    

Capital Contribution

--------------------------------------------------------------------------------

   Number of PECS


--------------------------------------------------------------------------------

   Number of CPECS


--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

AMF Holdings, Inc.

8100 AMF Drive

Mechanicsville, VA 23111

Fax No.: (804) 730-0923

Attn: CEO

   100% of the equity interests of each of AMF BV and AMF Products    19,550,000
   128,800    9,200

Qubica Lux, S.à.r.l.

Qubica Lux S.a.R.L.

c/o Fiduciare Continentale

16, Corso Allée Marconi

L-2120 Luxembourg

Fax No.: +352 453147

Attention: Luc Braun

   100% of the equity interests of Qubica Products    19,550,000    128,800   
9,200



--------------------------------------------------------------------------------

 

SCHEDULE B

COMPANY AFFILIATED TRANSACTIONS SCHEDULE

 

None



--------------------------------------------------------------------------------

 

SCHEDULE C

INITIAL STRATEGIC PLAN

 

See attachment.



--------------------------------------------------------------------------------

 

SCHEDULE D

MAJOR COMPETITOR SCHEDULE

 

Brunswick